Exhibit 10.1

 



FIRST AMENDMENT TO

 

CONVERTIBLE PROMISSORY NOTE

 

 

 

This First Amendment to the Convertible Promissory Note (the “Amendment”) is
entered into this 3rd day of October, 2014 (the “Effective Date”), by and
between __________ (the “Holder”) and RegeneRx Biopharmaceuticals, Inc., a
Delaware corporation (the “Company”).

 

WHEREAS, the Company and the Holder have entered into a Convertible Notes and
Warrant Purchase Agreement dated as of October 19, 2012 (the “Purchase
Agreement”); and

 

WHEREAS, pursuant to such Purchase Agreement the Company issued to Holder a
Convertible Promissory Note (the “Note”)containing an October 19, 2014 maturity
date (the “Maturity Date”); and

 

WHEREAS, the Company and the Holder desire to amend the Note as provided in this
Amendment to extend the Maturity Date.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

 

1.         Amendment to Section 1 (Maturity). Section 1 of the Note is hereby
amended and replaced in its entirety as follows:

 

Maturity. Unless converted or repaid pursuant to Section 2 or Section 3, the
entire unpaid principal sum of this Note, together with accrued and unpaid
interest thereon, will be payable upon the written demand of the Holder at any
time after October 19, 2017 (the “Maturity Date”). Subject to Section 3,
interest shall accrue on this Note but shall not be due and payable until the
written demand of the Holder on or after the Maturity Date. Notwithstanding the
foregoing, the entire unpaid principal sum of this Note, together with accrued
and unpaid interest thereon, shall become immediately due and payable upon the
commission of any act of bankruptcy by the Company, the execution by the Company
of a general assignment for the benefit of creditors, the filing by or against
the Company of a petition in bankruptcy or any petition for relief under the
federal bankruptcy act or the continuation of such petition without dismissal
for a period of ninety (90) days or more, or the appointment of a receiver or
trustee to take possession of the property or assets of the Company.

 

2.         Except as herein modified or amended, no other term or provision of
the Note is amended or modified in any respect. The Note, and this Amendment,
set forth the entire understanding between the parties with regard to the
subject matter hereof and supersedes any prior oral discussions or written
communications and agreements. This Amendment cannot be modified or amended
except in writing signed by the Holder and an authorized officer of the Company.

 



 

 

 

In Witness Whereof, the parties have executed this First Amendment to
Convertible Promissory Note on the day and year first written above

 

  

  COMPANY:       REGENERX BIOPHARMACEUTICALS, INC.       By:        J.J.
Finkelstein
Chief Executive Officer               Address: 15245 Shady Grove Road     Suite
470     Rockville, MD 20850      

  

 

 

 

AGREED TO AND ACCEPTED:

 

[_________]

 

 

___________________________

(signature)

 

Address:

 



 

